--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DEVELOPMENT AGREEMENT


SHEEBA'S CURSE


THIS DEVELOPMENT AGREEMENT (,'Agreement") is entered into as of February 9,
2010, by and between Angel Entertainment Corporation ("Angel") and Far Vista
Interactive Corporation ("FVSTA") in connection with the development, production
and exploitation of a video game currently entitled "Sheeba's Curse" (the
"Game") and the potential development, production and exploitation of a movie
based on the Game (the "Movie") all as more fully set forth herein.


NOW THEREFORE, based on the foregoing recitals and in consideration of the
mutual covenants herein contained, the parties hereto agree as follows:


1.           Development. Angel and FVSTA in good faith shall work together
using commercially reasonable efforts to jointly raise financing for the
development and production of the Game and the development and production of the
Movie. FVSTA hereby grants to Angel the sole, irrevocable and exclusive right,
title and interest in and to all motion picture rights in the Game, including
its title, characters, concepts and storylines and the right to exploit all such
motion picture rights in any and all media throughout the world (the "Rights").
FVSTA represents and warrants that it has the full right and authority to grant
the Rights to Angel, that it is the sole owner of the Rights, that it has not
previously granted the Rights to anyone else and that the Rights are original to
the Owner and do not contravene any rights of any third party.


2.           Development Activities. The Parties shall work together in all
development activities including, without limitation, the development,
preparation and submission of any treatments, screenplays, character design,
budgets, notes, revisions, rewrites and other writings for the development of
the Game and the Movie (the "Development Materials").


3.           Decision Making. All decisions relating to the Development
Materials of the Game and the Movie, including the development budget and
financing structure shall be made jointly by the Parties in good faith.


4.           Production and Exploitation. Upon completion of Development and
Financing, the Parties shall enter into a subsequent agreement relating to
Production and Exploitation, such agreement to be negotiated by the Patties in
good faith. It is the intention of the Parties that FVSTA shall be responsible
for the production and exploitation of the Game and that Angel shall be
responsible for the production and exploitation of the Movie.


5.           Joint Marketing. The Parties shall agree upon a joint marketing
plan to maximize the potential for cross-promotion of both the Game and the
Movie.


6.           Revenues.  The Parties intend that the revenues derived from the
production and exploitation of the Game shall be attributed to FVSTA, and that
the revenues derived from the production and exploitation of the Movie shall be
attributed to Angel. Notwithstanding the foregoing, each party shall receive
three (3%) per cent of the other party's Producer's Gross Receipts. Revenues
received from the sale or licensing of ancillary rights (toys, posters, apparel,
etc.) shall be divided equally between the Parties.

 
1

--------------------------------------------------------------------------------

 
7.           Attachment. The Parties agree that each Party is attached to the
development of the Game and the Movie and that neither Party can proceed without
the involvement of the other Party. In the event full financing for the mutually
agreed budget is not obtained on or before December 31, 2013, all right, title
and interest in the Rights and the Development Materials shall revert to FVSTA,
subject to the repayment to Angel of all of its development costs.


8.           Further Negotiations. The Parties agree to negotiate in good faith
all further aspects relating to the development, production and exploitation of
the Game and the Movie, including without limitation, the roles and
responsibilities of each Party and the fees and expenses payable to each Party.
It is contemplated that a more formal agreement will be entered into by the
Parties. Unless and until such time that such more formal agreement is entered
into, this Agreement shall constitute the sole, entire and binding agreement
between the Parties. Nothing herein creates a partnership between the Parties.


IN WITNESS WHEREOF, the parties have executed this Agreement.




ANGEL ENTERTAINMENT CORPORATION


Per: /s/ W. Start                                                      




FAR VISTA INTERACTIVE CORPORATION


Per: /s/ Richard Buckley                                                      

 
2

--------------------------------------------------------------------------------

 
